— In an action seeking, inter alia, to recover damages for fraud, the defendants Manlio Severino, Lawrence Severino, Annette Severino, Kent Nursing Home and Kentur Development Company, Inc., appeal from an order of the Supreme Court, Putnam County (Gurahian, J.), dated December 4, 1984, which denied their motion to compel compliance with their demand for a bill of particulars.
Order affirmed, with costs.
Special Term did not err in denying the appellants’ motion to compel compliance with their demand for a bill of particulars, nor did it abuse its discretion in directing that renewal of the demand await the completion of the examinations before trial. Lazer, J. P., Bracken, Brown and Kooper, JJ., concur.